Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 1 of 23 PageID #: 265




                           EXHIBIT 1
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 2 of 23 PageID #: 266




              RESTATED AGREEMENT AND DECLARATION OF TRUST

                                      OF THE

            DIVISION 1181 A.T.U. - NEW YORK EMPLOYEES PENSION FUND
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 3 of 23 PageID #: 267



                                 TABLE OF CONTENTS




                                                                              Page

     ARTICLE I - DHFIN1T10NS                                                     3

     ARTICLE II - NAME AND PURPOSE OF THE TRUST                                  5

     ARTICLE III - TRUSTEES                                                      5

    ARTICLE IV - ORGANIZATION AND OPERATION OF THE BOARD OF TRUSTEES             8

    ARTICLE V - MANAGEMENT AND ADMINISTRATION OF THE FUND AND PLAN .... 9

    ARTICLE VI - LIABILITY OF TRUSTEES. PAYMENT OF EXPENSES                     15

    ARTICLE VII - CONTRIBUTIONS TO THE FUND                                     16

    ARTICLE VIII - MULTIEMPLOYER PLAN                                           19

    ARTICLE IX - INTERPRETATION                                                 19

    ARTICLE X - TERMINATION                                                     20

    ARTICLE XI - ARBITRATION                                                    20

    ARTICLE XII - MISCELLANEOUS                                                 20

    ARTICLE XIII - EMPLOYER LEGAL OBLIGATIONS AND LIABILITIES                   21


    ARTICLE XIV - EMPLOYEES' RIGHTS                                             22
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 4 of 23 PageID #: 268




              DIVISION 1181 A.T.U. - NEW YORK EMPLOYEES PENSION FUND
                 RESTATED AGREEMENT AND DECLARATION OF TRUST



          THIS AGREEMENT AND DECLARATION OF TRUST is restated effective September
    1,2014.


                                           WITNESSETH:

           WHEREAS, the Board of Trustees of the Division 1181 A.T.U. - New York Employees
    Pension Fund and Plan have previously adopted a combined Agreement and Declaration of Trust
    and Plan; and

            WHEREAS, the Board of Trustees previously adopted a Restated Agreement and
    Declaration of Trust and Plan of Benefits as separate documents and to revise the provisions
    relating to the operation of the Division 1181 A.T.U. - New York Employees Pension Fund and
    Plan;

           WHEREAS, the Trustees wish to amend and restate said Restated Agreement and
    Declaration of Trust in its entirety, as herein set forth;

           NOW THEREFORE, for and in consideration of the promises and mutual covenants
    herein contained, it is agreed that the Restated Agreement and Declaration of Trust and Plan,
    dated March 20, 1997 is hereby amended and restated as follows:


                                             ARTICLE I

                                           DEFINITIONS

         Section 1.     "Agreement" means this restated Agreement and Declaration of Trust, as
   amended from time to time.

           Section 2.    "Beneficiary" means a person designated by a Participant or by the terms of
   the Plan, who is or may become entitled to a benefit.

          Section 3.     "Board of Trustees" or "Trustees" means those persons designated in
   accordance with Article III of this Agreement.

           Section 4.     "Code" means the Internal Revenue Code of 1986, as amended from time to
   time, and the regulations promulgated thereunder.



                                                  3
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 5 of 23 PageID #: 269




            Section 5.    "Contributions" or "Contribution" means the money paid or payable into the
    Fund by the Employer pursuant to a collective bargaining agreement or any other written
    agreement between an employer and the Union or, in the case of the Union, the Fund, the
    Welfare Fund, or the Credit Union, pursuant to a written agreement which so obligates that entity
    to pay such money.

             Section 6.    "Credit Union" means the Division 1181-1061 A.T.U. Federal Credit
    Union.

           Scction 7.     (a)     "Employee" means any person covered by a collective bargaining
    agreement or any other written agreement between an Employer and the Union and who is engaged
    in employment with respect to which the Employer is obligated to make Contributions to the Fund.
    "Employee" also includes owner-employees to the extent permitted by applicable law.

                         (b)    "Employee" also means any employee of the Union, the Fund, the
    Welfare Fund, or the Credit Union who is engaged in employment with respect to which the
    Union, the Fund, the Welfare Fund, or the Credit Union is obligated pursuant to a written
    agreement to make Contributions to the Fund.

           Section 8.   (a)    "Employer" means any employer that has a signed collective
    bargaining agreement or any other written agreement with the Union (and any amendments
    thereto or renewals thereof with the Union), or a written agreement with the Fund,
    obligating said employer to be bound to this Agreement, the Plan, and the actions of the
    Board of Trustees and to make Contributions to the Fund.

                           (b)    "Employer" also means the Union, the Fund, the Welfare Fund, or
    the Credit Union to the extent they have entered into a written agreement binding them to make
    Contributions to the Fund. Notwithstanding this subsection, the Fund, the Welfare Fund, the
    Credit Union, or the Union shall not participate in the selection or replacement of Employer
    Trustees or vote as an employer in any matter.

          Section 9.       "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended.

             Section 10.   "Fund" means the Division 1181 A.T.U. - New York Employees Pension
    Fund.

             Section 11.   "Named Fiduciary" means the Board of Trustees.

             Section 12.   "Participant" shall mean a participant as defined in the Plan.

            Section 13. "Plan" means the Division 1181 A.T.U. - New York Employees Pension
    Plan established and maintained pursuant to this Agreement, as amended from time to time.



                                                    4
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 6 of 23 PageID #: 270



           Section 14.    "Trust" shall mean the assets held by the Board of Trustees in the name of
    the Fund for the purposes set forth in this Agreement and the Plan and shall include the corpus
    and earnings, appreciation or additions therein and thereto.

           Section 15. "Union" means Division 1181-1061 Amalgamated Transit Union or any
    successor by combination, consolidation or merger. Any other labor organization may be
    permitted to participate in the Fund by the Board of Trustees; provided however, such other labor
    organization shall not be treated as the Union for the purposes of appointing Trustees.

            Section 16.      "Welfare Fund" means the Division 1181 A.TU. - New York Welfare
    Fund.

                                              ARTICLE II

                                NAME AND PURPOSE OF THE TRUST

        Section 1.    There is hereby established a Trust to be known as the Division 1181 A.T.U. -
   New York Employees Pension Fund.

           Section 2.   The purpose of this Trust shall be to provide pension and related benefits to
   Participants and Beneficiaries benefits pursuant to the Agreement and Plan and in accordance
   with applicable law.


                                             ARTICLE III

                                              TRUSTEES


           Section 1.     The Fund shall be administered by the Board of Trustees that shall consist of
   eight (8) Trustees, four (4) of whom represent Employers ("Employer Trustees") and four (4) of
   whom represent the Union ("Union Trustees").

          Section 2.     As of the effective date of this Agreement, the following individuals had
   been designated as the Trustees and had consented to and accepted their appointment.

            Union Trustees                              Employer Trustees

            Michael Cordiello, Chairman                 Neil Strahl, Secretary
            Jean Claude Calixte                         Stanley Brettschneider
            James Hedge, Alternate                      Neil Mancuso


          Section 3.      Each Trustee shall consent to and accept his or her appointment as
   Trustee in writing.


                                                    5
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 7 of 23 PageID #: 271



           Section 4.       Each Trustee shall continue to serve during the existence of this Agreement
    and Plan until his or her death, incapacity, resignation or removal.

            Section 5.     (a)    If a Union Trustee dies, becomes incapable of serving as a Trustee,
    resigns or is removed, the Union shall appoint a successor Union Trustee by submitting a written
    appointment with the Chairman and Secretary of the Board of Trustees.

                             (b)    If an Employer Trustee dies, becomes incapable of serving as a
    Trustee, resigns or is removed, the remaining Employer Trustees shall appoint a successor Employer
    Trustee by submitting a written appointment with the Chairman and Secretary of the Board of
    Trustees.

                          (c)     All appointments pursuant to this Section must be accompanied
    with a written acceptance by the appointed successor Trustee.

            Section 6.       If a Trustee chooses to resign, he or she must give thirty (30) days prior
    written notice to the Chairman and to the Secretary of the Board of Trustees of his or her desire
    to resign. Such notice shall set forth the date on which the Trustee wishes his or her resignation
    to become effective. The effective date of resignation may not be less than thirty (30) days after
    the date the notice is sent to the Chairman and to the Secretary of the Board of Trustees unless
    the remaining Trustees unanimously agree to allow the effective date of the resignation to be on
    a date less than thirty (30) days after the date on which the resignation was sent.

           Section 7.     (a)    An Employer Trustee may be removed from the Board of Trustees
    by a written notice submitted to the Chairman and Secretary of the Board of Trustees by the
    remaining Employer Trustees at least thirty (30) days prior to the effective date of the removal.

                             (b)     A Union Trustee may be removed from the Board of Trustees by a
    written notice submitted to the Chairman and Secretary of the Board of Trustees by the Union at
    least thirty (30) days prior to the effective date of removal.

                              (c)  No notice of removal pursuant to this Section is effective unless or
    until it contains or is accompanied by the name and written acceptance of the successor Trustee
    in accordance with this Article.

            Section 8.      (a)    There is hereby imposed a duty to fill all vacancies promptly. Any
    Employer Trustee vacancy shall be filled by the Employer Trustees within ninety (90) days
    from the date the vacancy began, and any Union Trustee vacancy shall be filled by the Union
    within forty five (45) days from the date any such vacancy began.

                            (b)    If the Union fails to fill a vacancy within the ninety (90) day period
    described in the preceding subsection, then in such event the then serving Union Trustees shall
    have the right to fill such vacancy by an instrument in writing signed by said Trustees. In case
    any such Union Trustee vacancy is filled by action of the Union Trustees under the preceding
    sentence, any such Trustee may be removed by a written notice of removal from the Union. Such

                                                      6
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 8 of 23 PageID #: 272




    notice of removal shall not become effective unless it contains the name and written acceptance of the
    person designated to fill the vacancy created by the removal. In the event such removal and/or
    continued vacancy continues for any reason for more than ninety (90) days, the Board of Trustees may
    petition any court of appropriate jurisdiction for appointment of a successor Trustee.

            Section 9.     Any instrument of removal, or instrument of removal and appointment of a
    Trustee together with the written acceptance of, shall be effective when sent to the Chairman
    and to the Secretary of the Board of Trustees.

            Section 10. Each Trustee shall, immediately upon appointment as Trustee and upon
    acceptance of his or her appointment in writing, become vested with all the property, rights,
    powers and duties of a Trustee pursuant to this Agreement, and if necessary, notice of the
    appointment and acceptance shall be provided to any institution used as a depository for the
    Trust, as well as to any other institution or person holding any of the Trust.

            Section 11.    Pending appointment of a successor Trustee in accordance with this
    Article, and subject to the provisions of Article IV, no vacancy on the Board of Trustees shall
    impair the power of the remaining Trustees to administer the Fund and the Plan.

           Section 12.    It is the intent of the Board of Trustees that the Fund shall at all times be
    administered by an equal number of Employer and Union Trustees.

          Section 13.   (a)      In addition, the Employer Trustees may designate, and remove.
    two Alternate Employer Trustees and the Union may designate, and remove, two Alternate
    Union Trustees. Each Alternate Trustee shall continue to serve during the existence of this
    Agreement and Plan until his or her death, incapacity, resignation or removal.

                            (b)     An Alternate Trustee shall only be authorized to act in the place and
    stead of a Trustee unable to act because of death, incapacity, resignation or absence from a meeting
    of the Trustees and an Alternate Trustee shall have no authority, duty or responsibility to act unless
    so authorized to act. As to matters for which he or she is so authorized to act, an Alternate Trustee
    shall be vested with all of the rights, powers, duties and responsibilities of a Trustee. Except to the
    extent provided by law, any Trustee in whose place and stead an Alternate Trustee is acting shall
    not be responsible for any acts taken or omitted to be taken by such Alternate Trustee and such
    Trustee shall be treated as if he or she had previously resigned in connection with any action taken
    or omitted to be taken by an Alternate Trustee in his or her place and stead. An Alternate Trustee
    shall evidence his or her acceptance to serve as such in the same manner as required of a Trustee.

                           (c)     When any Trustee expects to be absent from any meeting, he or
    she shall designate in writing before such meeting the Alternate Trustee who is to serve in his or
    her place. If an absent Trustee fails to do so, the Employer Trustees present at the meeting shall
    designate the Alternate Employer Trustee to serve at such meeting in place of an absent
    Employer Trustee and the Union Trustees present at the meeting shall designate the Alternate
    Union Trustee to serve at such meeting in place of an absent Union Trustee.


                                                      7
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 9 of 23 PageID #: 273



                            (d)     Alternate Trustees shall be entitled to attend all meetings of the
     Trustees.

                                                ARTICLE IV

                                  ORGANIZATION AND OPERATION
                                   OF THE BOARD OF TRUSTEES

            Section 1.      (a)    The Board of Trustees shall meet whenever necessary to administer
     the Fund. Any Trustee may participate in a meeting of the Board of Trustees by means of a
     conference telephone or similar communication equipment allowing all persons participating in
     the meeting to hear each other at the same time. Participation by such means shall constitute
     presence in person at a meeting.

                            (b)     There shall be at least one regular meeting of the Board of
     Trustees per calendar year. Any regular meeting of the Board of Trustees shall be held at such
     time and place as agreed to by the Trustees. Written notice thereof shall be given not less than
     ten (10) or more than forty (40) days before such scheduled date.

                            (c)     The Chairman, the Secretary, or any two (2) Trustees may call a
     special meeting of the Board of Trustees by giving at least five (5) days written notice of the
     date, time and place thereof to the remainder of the Board of Trustees.

                             (d)     Meetings of the Board of Trustees also may be held at any time
     without notice if all of the Trustees consent in writing to meet without notice.

             Section 2.       The Trustees shall designate one of their number to act as Chairman and one
     to act as Secretary. If the Chairman is an Employer Trustee the Secretary shall be a Union Trustee,
     and vice versa.

            Section 3.       A quorum of the Board of Trustees shall consist of at least two (2)
     Employer Trustees and one (I) Union Trustee appearing in person. A quorum of the Board of
     Trustees shall entitle the Board of Trustees to act as the Named Fiduciary under ERISA.

             Section 4.     Each Trustee shall have one (1) vote. Except as hereinafter provided, all
     matters shall be determined by a majority vote of all the Trustees voting, either in person or
     by proxy, at a meeting at which there is a quorum present. Anything herein to the contrary
     notwithstanding, if there should be more Union Trustees than Employer Trustees or more
     Employer Trustees than Union Trustees present, then each side shall have the same number of
     votes as the side that has the most number of Trustees present, it being the intent of the parties
     that each side (Union and Employer) shall have equal voting strength with the other at all
     times. In the event that any Trustee is absent without proxy or there exists a vacancy in any
     Trustee position, each Trustee on the absent Trustee's side who is present will receive a
     proportional share of the absent Trustees' vote so that equal votes are cast on each side. Any
     proxies must be annexed to the minutes of the meeting.


                                                      8
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 10 of 23 PageID #: 274



            Section 5.     Any Union Trustee or Employer Trustee may, by written authorization.
     empower another Union or Employer Trustee, as the case may be, to act on his or her behalf and
     to use his or her name for execution or signature of any document for the purpose of
     administering the Fund.

             Section 6.   If the circumstances require it, action may be taken by the Board of Trustees
     without a meeting provided there is unanimous written concurrence by all of the Trustees to the
     action to be taken.


                                                ARTICLE V

                              MANAGEMENT AND ADMINISTRATION
                                   OF THE FUND AND PLAN

           Section 1.       The Board of Trustees has the power and authority to administer the Trust,
    and the Plan, and to perform all acts, including those not specifically provided for in this
    Agreement, deemed necessary by the Board of Trustees to exercise and enforce all rights of the
    Fund, and to carry out their purposes. This power and authority shall be vested exclusively with
    the Board of Trustees, except the Board of Trustees shall have the power to delegate fiduciary
    responsibilities to an independent fiduciary or to specified Trustees, provided such Trustees shall
    equally represent the Union and Employer Trustees. The Board of Trustees shall also have the
    power to designate persons other than the Trustees to carry out fiduciary responsibilities as
    provided in this Agreement.

           Section 2.      (a)    The Trustees are authorized to delegate custody of all or a portion of
    the Trust. Such custodian shall hold the Trust as directed in writing by the Board of Trustees.
    Such custodian shall receive such reasonable compensation, chargeable against the Trust, as shall
    be agreed to by the Board of Trustees.

                            (b)    The Board of Trustees is authorized to retain an investment agent or
    advisor, whether it be a bank or trust company or a corporation or an individual, to counsel and
    advise the Board of Trustees in all matters relating to investments and reinvestments, and to manage
    such investments. The Board of Trustees, as the Named Fiduciary of the Trust, may enter into a
    contract with an "investment manager" as defined by Section 3(38) of ERISA, in a manner
    consonant with said Section 3(38), for the professional management of the Trust. Such investment
    agent or manager shall receive such reasonable compensation, chargeable against the Fund, as
    shall be agreed to by the Board of Trustees.

                             (c)     The Board of Trustees is authorized to appoint a bank, trust
     company, insurance company or other financial institution as co-trustee ("Corporate Trustee"), and
     to enter into a contract with such Corporate Trustee to delegate all or part of the authority of the
     Board of Trustees with respect to the proper management of the Fund. The Board of Trustees may
     convey and transfer to the Corporate Trustee all or part of the Trust. Such Corporate Trustee shall



                                                      9
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 11 of 23 PageID #: 275




     receive such reasonable compensation, chargeable against the Fund, as shall be agreed to by the
     Board of Trustees.

                          (d)         The Board of Trustees may delegate certain duties to an
     administrative manager.

                          (e)     The Board of Trustees may delegate any administrative duties to
     any agent or employee of the Board of Trustees.

            Section 3.      In operating and administering the Fund, the powers and/or duties of the
     Board of Trustees, or its designee, shall include, but not be limited to, the following:

                            (a)    To administer this Agreement and Plan for the exclusive benefit
     of the Participants and Beneficiaries.

                           (b)    To establish the policy and the rules pursuant to which this
     Agreement and Plan are to be operated and administered, including rules relating to the collection
     of contributions and other payments, and amend such from time to time as necessary or
     appropriate; provided however, that such rules cannot conflict with the collective bargaining
     agreement or any other written agreement between an employer and the Union then in effect
     between the Employers and the Union.

                              (c)    To formulate and establish the conditions of eligibility with
     respect to the provisions and payment of benefits and formulate all other provisions, including
     all details pertaining to insurance policies or contracts if they are part of the Plan, which may be
     required or necessary in order to carry out the intent and purpose of this Agreement and Plan,
     and amend them from time to time, as necessary or appropriate.

                          (d)     To provide for payment of benefits to persons eligible to receive
     benefits as determined by the Board of Trustees under the procedures contained in this
     Agreement, the Plan and any rules promulgated by the Board of Trustees.

                           (e)      To adopt a claims and appeals procedure granting a Participant
     and his or her Beneficiary the right to be informed of the Board of Trustees' decision regarding
     payment of his or her benefit, and the right to know the reasons for any denial of a benefit.

                             (f)     To receive and collect all Contributions and other amounts due to
     and payable to the Fund. In so doing, the Board of Trustees, in its sole discretion, shall have the right
     to maintain any and all actions and legal proceedings necessary for the collection of the
     Contributions or payments provided for and required and the right to prosecute, defend,
     compromise, settle, abandon or adjust, by arbitration or otherwise, any such actions, suits,
     proceedings, disputes, claims, details and things. The Board of Trustees has the power and authority
     to pay and provide for the payment of all reasonable and necessary expenses of collecting the
     Contributions or payments and the power and authority to establish rules and regulations setting


                                                        10
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 12 of 23 PageID #: 276



     forth the method of collection of Contributions and payments and when such matters should be
     settled or compromised.

                             (g)     To invest and reinvest all or part of the principal and income of the
      Trust and keep the same invested, without distinction between principal and income, as the Board
      of Trustees or such other persons as may be properly designated hereunder shall determine, in such
      securities or in such property, real or personal, or share or part thereof, or part interest therein,
      wherever situated, as the Board of Trustees shall deem advisable, including, but not limited to,
      governmental, corporate or personal obligations, shares of stock, common or preferred, whether or
     not listed on any exchange, participations in mutual investment funds, bonds and mortgages, and
     other evidences of indebtedness or ownership, including stocks, bonds or other obligations, secured
     by personal obligations, shares of stock, common or preferred, whether or not listed on any
     exchange, participations in mutual investment funds, bonds and mortgages, and other evidences of
     indebtedness or ownership, including stocks, bonds or other obligations, secured by personal
     property. To the extent permitted by ERISA, the Trustees are authorized to invest assets of the Fund
     in deposits described in Section 408(b)(4) of ERISA, and in common or collective trust funds or
     pooled investment funds, including but not limited to those described in Section 408(b)(8) of
     ERISA. Investments and reinvestments may be made in such investments as would be made by a
     person with the care, skill, prudence, and diligence under the circumstances then prevailing that a
     prudent person acting in like capacity and familiar with such matters would use in the conduct of an
     enterprise of like character and with like aims, even though such investments may not be legal for
     trust funds under any state law or the law of the State of New York.

                             (h)     To decide, if the Board of Trustees so chooses, to purchase
     insurance or enter into contracts, and to retain, administer, surrender or assign any such insurance or
     contracts and to pay the premiums thereon and to exercise all of the rights, provisions and options
     in any such insurance policies or contracts.

                             (i)     To sell, convey, transfer, exchange, partition, lease for any term,
     mortgage, pledge or otherwise dispose of any and all property, real or personal or to grant options
     with respect to any property held by the Board of Trustees. Any sale, option or other disposition of
     property may be at such time and on such terms as the Board of Trustees sees fit. Any sale, option
     or other disposition of property may be made for cash or upon credit, or partly in cash and
     partly on credit. No person dealing with the Board of Trustees shall be bound to see to the
     application of the purchase money or to inquire into the validity, expedience or propriety of any
     such sale, option, or other disposition.

                                  To receive, hold, manage, invest, reinvest, improve, repair and
    control all monies and property, real or personal, at any time forming part of the Trust.

                           (k)    To purchase and sell contracts or other properties through such broker
    or brokers as the Board of Trustees may choose.

                            (1)    To vote or refrain from voting upon any stocks, bonds or other
    securities; to give general or special proxies or powers of attorneys with or without power of

                                                       11
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 13 of 23 PageID #: 277



     substitution; to appoint one or more individuals or corporations as voting trustees under voting
     trust agreements and pursuant to such voting agreements to delegate to such voting trustees
     discretion to vote; to exercise any conversion privileges, subscription rights or other options,
     and to make any payments incidental thereto; to oppose, or to consent to, or otherwise
     participate in, corporate reorganizations or other changes affecting corporate securities, and to
     pay any assessments or charges in connection therewith; and generally to exercise any of the
     powers of an owner with respect to property held as part of the Trust.

                              (m) To cause any securities or other property to be registered in the
     name of the Plan, the Board of Trustees, a custodian or in the name of a nominee without
     designating the same as Fund property, and to hold any investments in bearer form or otherwise in
     such form that title passes by delivery, but the books and records of the Board of Trustees shall at
     all times show that all such investments are part of the Trust.

                               (n)     To deposit any funds received by the Trust in such bank or banks or
     savings institutions as the Board of Trustees may designate for that purpose; provided, however, that
     the depository bank or banks or savings institution shall be members of or insured by the Federal
     Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation. Such deposits
     may be made in interest bearing or non-interest bearing accounts. The withdrawing of funds in
     excess of $250.00 from the designated depositor/ bank or banks or savings institutions except for
     transfers between depositories shall be made only by check, or other withdrawal form signed
     manually or by facsimile by at least two (2) Trustees, one (1) of whom shall be a Union Trustee and
     one (1) of whom shall be an Employer Trustee, or in the alternative by the administrative manager
     and at least one (1) Trustee, either a Union Trustee or an Employer Trustee.

                            (o)    To borrow or raise money for the purposes of the Fund in such
    amount, and upon such terms and conditions as the Board of Trustees shall deem advisable; and for
    any sums borrowed to issue a promissory note of the Fund, and if the Board of Trustees so decides
    to secure the repayment thereof by creating a security interest in all or any part of the Trust; and no
    person lending such money shall be obligated to see that the money lent is applied to Trust
    purposes or to inquire into the validity, expedience or propriety of any such borrowing.

                         (P)   To reserve and keep unproductive such amount of the Trust as
    the Board of Trustees may determine to be advisable, without liability for interest on such
    amounts.

                            (q)     To make, execute, acknowledge and deliver any and all documents
    of transfer and conveyance, including but not limited to, deeds, leases, mortgages, conveyances,
    contracts, waivers and releases, and any and all other instruments that may be necessary or
    appropriate to carry out the powers herein granted. In exercising the Board of Trustees' authority
    to enter into such documents, instruments, contracts and agreements, any two (2) Trustees, one (I)
    of which is an Employer Trustee, and one (1) of which is a Union Trustee, shall have authority to
    execute such documents, instruments, contracts or agreements on behalf of the Board of Trustees,
    binding the Fund, pursuant to a resolution of the Board of Trustees authorizing such execution.


                                                      12
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 14 of 23 PageID #: 278




                               (r)    To renew or extend or participate in the renewal or extension of any
     mortgage, upon such terms as may be deemed advisable, and to agree to a reduction in the rate of
     interest on any mortgage or to any other modification or change in the terms of any mortgage, or of
     any guarantee pertaining thereto, in any manner and to any extent that may be deemed advisable
     for the protection of the Trust or the preservation of any covenant or conditions of any mortgage, or
     in the performance of any guarantee or to enforce any such default in such manner and to such
     extent as may be deemed advisable: to exercise and enforce any and all rights of foreclosure, to
     bind in property on foreclosure, to take a deed in lieu of foreclosure with or without paying any
     consideration therefore, and in connection therewith to release the obligation on the bond secured
     by such mortgage and to exercise and enforce in any action, suit or proceeding at law or in equity
     any rights or remedies in respect of any such mortgage or guarantee.

                              (s)     To employ, pay and provide for the payment of all reasonable
     expenses which may be incurred in connection with the establishment and operation of the Fund,
     such as, but not necessarily limited to, expenses for the employment of administrative, legal, expert
     and clerical assistance, actuarial or other consulting services, the purchase or lease of premises to
     be used and occupied by the Fund, and expenses of any meetings of the Board of Trustees, the
     purchase or the lease of such materials, supplies and equipment as the Board of Trustees, in its
     discretion, finds necessary or appropriate in the exercising of their rights and duties as Trustees, the
     costs of any arbitration, if required, and the costs and expenses or attendance by the Trustees, or
     any member of the staff of the Fund at any educational conference, seminar or other meeting, when
     deemed by the Board of Trustees, in its discretion, to be for the benefit of the Fund.

                             (t)     To form a corporation under the laws of any jurisdiction, to
    participate in the forming of any such corporation or acquire an interest in or otherwise make use of
    any corporation already formed, for the purpose of investing in and holding title to any property.

                            (u)      To keep true and accurate books of account and records of all of the
     transactions of the Fund, including at least an annual valuation of the assets and liabilities of the
     Fund, unless such annual valuation is omitted for one or more years upon the specific authorization
     of the Board of Trustees, and to have an audit made of all books and records by a certified public
     accountant which shall be made available to the Employers and to the Union, if requested in
     writing, and also placed in the office of the Fund.

                            (v)     To determine from time to time to what extent, subject to applicable
     law, at what times and places and under what conditions and regulations the books of the Fund shall
     be open for inspection; and no Employer or representative of or member of the Union shall have
     any right to inspect any book or document of the Fund except in accordance with such conditions
     and regulations, if any, as may be so prescribed from time to time by the Board of Trustees, or
     except as required by any applicable law.

                          (w)    To establish and carry out a funding policy consistent with the
    purposes of the Fund and the requirements of applicable law, as may be appropriate from time to
    time. As part of such funding policy, the Board of Trustees shall from time to time exercise its


                                                        13
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 15 of 23 PageID #: 279




     investment discretion, by itself or through an investment manager or counselor, so as to provide
     sufficient cash assets in an amount determined by the Board of Trustees, under the funding policy
     then in effect, necessary to meet the liquidity requirements for the administration of the Fund. The
     Board of Trustees shall endeavor to have income and contributions meet expected liabilities.

                             (x)     To submit this Agreement and the Plan, and any amendments to
    either, for approval to the United States Treasury Department, Commissioner of Internal Revenue, so
    that it may be ruled to be qualified and exempt from taxation under the provisions of the Internal
    Revenue Code, as they exist or may be amended, and if possible permit the Employer's contributions
    to be deductible for tax purposes; to make whatever changes are, or may at any time be or become,
    necessary in this Agreement or in the Plan, in order to receive and retain such approval of the
    Commissioner of Internal Revenue.

                          (y)    To admit to participation in this Fund any Employer that signs a
    collective bargaining agreement or any other written agreement between an employer and the
    Union, or a written agreement with the Fund, obligating said Employer to make payments to the
    Fund.

                            (z)    To construe the terms and provisions of this Agreement, the Plan and
     all other supplementary rules or regulations. The construction adopted by the Board of Trustees in
     good faith shall be binding upon the Employers, the Union, the Employees and all other persons
     who may be involved or affected.

                          (aa)    To merge the Trust and Plan with a similar Plan, Trust or Trust
     Fund or to transfer assets and/or liabilities to, or receive from, such a Trust and Plan, if in
     accordance with applicable law.

                           (bb) To prepare, execute, file and retain a copy for the Fund records, all
    reports required by law or deemed by the Board of Trustees to be necessary or appropriate for
    the proper administration and operation of the Fund.

                           (cc)    To prosecute, defend, compromise, settle, abandon or adjust, any suits.
    proceedings, arbitrations, disputes or claims.

                          (dd) To procure and maintain at the expense of the Fund such bonds as
    are required by law, together with such additional bonding coverage as the Board of Trustees
    may determine, for the Board of Trustees, employees of the Fund, any agents acting on behalf of
    or retained by the Board of Trustees, and persons to whom fiduciary responsibilities have been
    delegated.

                          (ee)     To continue to have and to exercise after the termination of the
    Fund and until final distribution, all of the title, powers, discretions, rights and duties conferred
    or imposed upon the Trustees hereunder, or by law.



                                                     14
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 16 of 23 PageID #: 280




                           (ff)   To perform and do any and all such actions and things that may be
     properly incidental to the exercising of the powers, rights, duties and responsibilities of the
     Board of Trustees.

                                                ARTICLE VI

                                       LIABILITY OF TRUSTEES,
                                       PAYMENT OF EXPENSES

              Section 1.    A Trustee shall be protected in acting in good faith upon any paper or
     document believed by the Trustee to be genuine and believed to have been made, executed or
     delivered. So long as the Trustee commits no act of willful misconduct or gross negligence, the
     Trustee shall not be held personally liable for any liability or debts contracted as a Trustee, or for
     any actions or failure to act as a Trustee or of any person acting for him as a Trustee, to the
     fullest extent allowed under ERISA.

            Section 2.     The Trustees shall not be liable for the proper application of any part of the
     Fund or for any other liability arising in connection with the administration or operation of the
     Fund, except as herein specifically provided, to the fullest extent allowed under ERISA.

            Section 3.      The Board of Trustees may designate legal counsel for the Fund. The
     Trustees shall be fully protected in acting and relying upon the advice of such legal counsel in
     the administration or application of the Fund.

             Section 4.      The Board of Trustees may seek protection by any act or proceeding that they
     may deem necessary in order to settle their accounts; the Board of Trustees may obtain a judicial
     determination or declaratory judgment as to any question of construction of the Agreement or
     Plan, or as to any act thereunder.

            Section 5.    The Fund shall, in the absence of bad faith and gross negligence, hold
    Trustees harmless for their acts as Trustees to the fullest extent allowed under ERISA, as
    amended, to the extent they are not covered by insurance, or indemnified by their employer. This
    right of indemnification shall survive each Trustee's period of service to the Fund, for acts or
    omissions which occurred during said period of service.

           Section 6.     The reasonable costs and expenses of any action, suit, investigation,
    claim or proceeding brought by or against any Trustee or former Trustee, which costs and
    expenses shall include counsel fees, shall be paid from the Fund, except in relation to matters
    as to which it shall be adjudged in such action, suit or proceeding that the Trustee or former
    Trustee was grossly negligent or was guilty of willful misconduct in the performance of such
    Trustee's or former Trustee's duties. Such reimbursement shall be to the fullest extent allowed
    by law, except that the Fund may not reimburse Trustees or former Trustees for expenses
    covered by insurance or reimbursed by any Trustee's or former Trustee's employer.

            Section 7.      A Trustee shall not be bound by any notice, declaration, regulation, advice


                                                      15
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 17 of 23 PageID #: 281




     or request unless and until it shall have been received by the Trustee.

              Section 8.     No person, partnership, corporation or association dealing with the Board of
     Trustees shall be obligated to see to the application of any funds or property of the Fund or to see
     that the terms of this Agreement or the Plan have been complied with or be obligated to inquire
     into the necessity or expedience of any act of the Board of Trustees; and every instrument effected
     by the Board of Trustees shall be conclusive in favor of any person, partnership, corporation or
     association relying therein that: (a) at the time of delivery of said instrument, this Agreement was
     in full force and effect and (b) the said instrument was effected in accordance with the terms and
     conditions of this Agreement and the Plan, and (c) the Board of Trustees was duly authorized to
     execute such instrument.

             Section 9.    The Trustees shall receive no compensation for their services, but may, at the
     discretion of the Board of Trustees, be paid in advance, or be reimbursed, from the Fund for all
     reasonable and necessary expenses which they are about to incur, or incur, in the performance of
     their duties.

            Section 10.    The Trustees shall be bonded by a duly authorized surety company in an
     amount designated by the Board of Trustees, but not less than any amount required under any
     applicable law. The cost of the premiums of such bonds shall be paid out of the Trust.

                                               ARTICLE VII

                                   CONTRIBUTIONS TO THE FUND

            Section 1.     The Contributions of the Employers shall be made in the amounts set forth
    in the collective bargaining agreements or any other written agreement between an employer and
    the Union, or any written agreement with the Fund, and any amendments thereto, which may
    presently be in existence, or which may be hereafter made by and between the Employers and
    the Union or Fund. The Union's or the Fund's Contributions, if any, for its Employees shall be in such
    amount as shall be agreed to in the written agreement signed by it. The Contributions by the
    Employers shall be made in accordance with this Agreement and the Plan, and any rules or regulations
    promulgated by the Board of Trustees in connection therewith.

             Section 2.   The Contributions of an Employer shall be made as required by the collective
    bargaining agreement or any other written agreement between an Employer and the Union and shall
    continue to be paid as long as the Employer is so obligated pursuant to the collective bargaining
    agreement or any other written agreement between an Employer and the Union, or any other written
    agreement between the Employer and the Fund, or, upon expiration of the collective bargaining
    agreement or any other written agreement between an Employer and the Union, until it is no longer
    under a duty to make such contributions pursuant to an obligation arising under the National Labor
    Relations Act, or until it ceases to be an Employer within the meaning of this Agreement as
    hereinunder provided. The Trustees may enforce such Contribution obligation in a United States
    District Court.


                                                     16
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 18 of 23 PageID #: 282




            Section 3.     The Board of Trustees may compel and enforce the payment of the
    Contributions due in any manner which it may deem proper, subject to any rules established by the
    Board of Trustees for collection of delinquent Contributions. However, the Board of Trustees shall
    not be required to compel and enforce the payments of Contributions, or to be personally or
    collectively responsible therefore, if, in the opinion of the Board of Trustees, the enforcement of
    the payment of Contributions would involve an expense greater to the Fund than the amount to be
    obtained from any effort to compel or enforce the payment of the Contributions.

           Section 4.     An Employer shall not have the duty or obligation to collect, receive or pay
    over any of the Contributions required to be made and to be paid by another Employer, nor shall
    an Employer or the Union be deemed guarantors or sureties in respect to any Contributions from
    another Employer.

            Section 5.     Each Employer shall promptly furnish to the Board of Trustees on demand,
    any and all records relating to such Employer's Employees determined by the Board of Trustees
    to be needed to determine that appropriate Contributions are being made to the Fund.

            Section 6.    The Board of Trustees shall have authority to retain an accountant or
    accounting firm or employ a staff to perform payroll audits of the Employers to determine
    whether the correct amount of Contributions were being made, or it may accept the results or
    audits performed by the Employers' independent certified public accountants.

          Section 7.     The obligations assumed by each Employer hereunder shall be binding upon
    such Employer's successors and assigns.

            Section 8.     The Board of Trustees may take any action necessary to enforce payment of
    the contributions, including, but not limited to instituting proceedings at law or equity (and the
    expenditure for legal fees and costs), or they may, for good reason, in their sole discretion,
    refrain from taking any such action.

           Section 9.    Nonpayment by an Employer of any Contributions when due shall not relieve
    any other Employer from the obligation to make contributions. An Employer that does not pay
    Contributions when due shall be obligated to pay all of the following in addition to any penalties
    required under any applicable collective bargaining agreement or any other written agreement
    between an employer and the Union or other contract:

                           (a)     the unpaid Contributions;

                           (b)     interest on the unpaid Contributions at such rates as the Trustees
    may fix from time to time or in particular cases;

                            (c)    an amount equal to the greater of — (i) interest on the unpaid
    Contributions at the rate specified above; or (ii) liquidated damages of twenty percent (20%) of
    the amount of the unpaid contributions, or such higher percentage as may be permitted under
    applicable law;

                                                    17
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 19 of 23 PageID #: 283




                            (d)     reasonable fees and all costs (including but not limited to
     attorneys' and accountants' fees) incurred:

                                     (1)    to determine, discover and collect delinquent Contributions,

                                     (2)    to obtain the information necessary to properly allocate,
                                            credit and record such Contributions as necessary to
                                            administer the Fund,

                                     (3)    to enforce the Trustees' right to audit the employer's payroll
                                            records,

    shall be due to the Fund from the delinquent Employer, including, but not limited to, payroll
    audit fees incurred to verify that Contributions are properly made and reported to the Fund, any
    other fees incurred in determining, discovering and collecting Contributions from the Employer,
    arbitration fees, filing fees, arbitrator's fees, fees for service of process, travel, copying charges,
    postage, expert fees, and such other costs to determine, discover and collect any of the amounts
    described in (a) through (c); and

                           (e)     such other amounts as a court may award, in the situation in
    which the Fund institutes judicial proceedings to collect delinquent Contributions.

    In addition, the Board of Trustees may require a bond or cash deposit as security for prompt
    future payments of Contributions in the event an Employer is, in the discretion of the Board of
    Trustees, habitually delinquent in paying contributions to the Fund.

           Section 10. In the event an Employer mistakenly makes a Contribution or makes a
    Contribution in excess of that required and the Employer notifies the Fund of such overpayment,
    the Fund may reimburse the Employer within six months after the Trustees determine that a
    mistake occurred.

           Section 11.     The Board of Trustees shall have the power to make rules establishing
    procedures for the collection of delinquent Contribution accounts.




                                                      18
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 20 of 23 PageID #: 284




                                              ARTICLE VIII

                                       MULTIEMPLOYER PLAN


            It is the intent that this Agreement and the Plan, to the extent permitted by applicable
    law, be administered and operated as a multiemployer plan.

                                               ARTICLE IX

                                          INTERPRETATION

            Section 1.     This Agreement may be executed in one or more counterparts. The signature
    of a party on any counterpart shall be sufficient evidence of his execution hereof.

            Section 2.    The Board of Trustees shall have the exclusive power to interpret, apply,
    construe, and amend the provisions of this Agreement, the Pension Plan and any related
    documents and underling policies, and make factual determinations regarding its construction,
    interpretation and application, and any construction, interpretation and application adopted by
    the Trustees in good faith shall be binding upon the Union, the Employer, as well as upon
    Employees, Participants, Beneficiaries, and all other persons who may be involved or affected.

            Section 3.     In the event that any provisions of this Agreement or the Plan shall be held
    illegal or invalid for any reason, said illegality or invalidity shall not affect the remaining
    provisions of this Agreement and the Plan. The provisions held illegal or invalid shall be fully
    severable and the Agreement and the Plan shall be construed and enforced as if said illegal or
    invalid provisions had never been inserted.

            Section 4.      This Trust is accepted by the Trustees and all questions pertaining to its
    validity, construction and administration shall be determined in accordance with ERISA. To the
    extent such law may not apply, the laws of the State of New York shall govern.

            Section 5.      Wherever any words are used in this Agreement in the masculine gender.
    they shall be construed as though they were also used in the feminine gender in all situations where
    they would so apply, and wherever any words are used in this Agreement in the singular form they
    shall be construed as though they were also in the plural form in all situations where they would so
    apply, and wherever any words are used in this Agreement in the plural form, they shall be construed
    as though they were also used in the singular form in all situations where they would so apply.




                                                    19
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 21 of 23 PageID #: 285




                                                 ARTICLE X

                                              TERMINATION

            This Agreement and the Plan may be terminated by the Board of Trustees, by unanimous
    vote, by an instrument in writing executed by mutual consent at any time, subject to the collective
    bargaining agreements or any other written agreement between an employer and the Union and
    applicable law. The Plan shall terminate when all Employers cease to be Employers as defined
    herein.

                                                ARTICLE XI

                                              ARBITRATION

             If the Board of Trustees is unable to agree upon or to settle any of the matters that arise
    during the administration of this Fund, then upon written notice by the Union Trustees or Employer
    Trustees, as the case may be, of the intent to arbitrate, the Board of Trustees shall promptly agree
    upon an impartial arbitrator to decide the matters in dispute. If the Board of Trustees, within thirty
    (30) days after the matter in dispute has arisen, is unable to agree upon the selection of an impartial
    arbitrator, then either the Union Trustees or Employer Trustees may submit the dispute to the
    impartial arbitrator designated in the collective bargaining agreement between the Union and the
    Employer, if any. The arbitrator shall promptly hear and render a final decision upon the matter in
    dispute, but said arbitrator shall not have the power or authority to modify the basic provisions of
    the Agreement or the Plan. All costs of the arbitration shall be paid out of the Fund. It shall be
    incumbent upon the Board of Trustees to take or omit taking any action which may be indicated or
    necessary to give effect to the arbitrator's decision.


                                               ARTICLE XII

                                            MISCELLANEOUS

            Section 1.      Amendment. The provisions of this Agreement and of the Plan may be
    amended at any time, and from time to time by a majority of all Trustees voting in person or by
    proxy at a meeting of which there is a quorum present, subject to the collective bargaining
    agreements or any other written agreement between an employer and the Union, and applicable
    law, ruling or regulation.

            Section 2.     Renewals and Extension. The provisions of this Agreement shall continue
    in effect during the term of the collective bargaining agreements or any other written agreement
    between an employer and the Union, and any remaining agreement that provides for the continuation
    of payments into the Fund and for the period thereafter necessary to terminate the Fund and Trust.



                                                      20
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 22 of 23 PageID #: 286




            Section 3.      Duration. It is the intent of the parties that the Fund and Plan have perpetual
     duration, subject, however, to the collective bargaining process.

             Section 4.      Disposition of Funds on Termination Pursuant to Article X. Upon termination
     of the Trust it shall be divided in accordance with the Plan, or in the absence of such a Plan
     provision, in accordance with the Board of Trustees' determination. In no event shall any assets
     of the Trust revert to any Employer.

           Section 5.     Fiscal Year. The Fiscal Year and the Plan Year of the Fund shall be
     September 1 - August 31.

             Section 6.   Agent for Service of Process. The agent for service of process on the Fund
     or the Plan or any of the Trustees shall be the person designated in the Plan or Summary Plan
     Description.

            Section 7.    Notices. Notices required to be given under this Trust shall be deemed
    received on the earliest date received as indicated by the postmark date, or the date of actual
    receipt, if earlier.

                                              ARTICLE XIII

                     EMPLOYER LEGAL OBLIGATIONS AND LIABILITIES

             Section 1.   Each Employer shall be responsible for providing notice to the Fund as
    required under any applicable law. Each Employer shall comply with any notification requirement
    by providing written notice to the appropriate individual to whom the Board of Trustees has
    delegated responsibility for the daily administration of the Fund. If the Board of Trustees has not
    so delegated administrative responsibility, the Employer shall comply with this notification
    requirement by providing written notification to a member of the Board of Trustees. In the event
    that an Employer fails to comply with the notification requirements set forth herein, and as a result
    causes the Fund, in whole or in part, to be subject to liability, the Employer shall be liable for the
    payment of such liability. In the event that the Employer fails to pay such amount, the Employer
    shall indemnify and hold harmless the Fund for any and all losses resulting from the Employer's
    failure to pay such amounts.

           Section 2.    In the event an Employee becomes absent from a position of employment with
    an Employer to begin service covered under the Uniformed Services Employment and
    Reemployment Rights Act of 1994 ("USERRA"), and the Employee is entitled to benefit accrual
    and vesting credit under applicable law, the last Employer employing the Employee before the
    individual commences such service shall not be liable for making contributions on behalf of such
    individual.




                                                     21
Case 1:18-cv-04561-ILG-SMG Document 41-1 Filed 12/07/18 Page 23 of 23 PageID #: 287




                                               ARTICLE XIV

                                          EMPLOYEES' RIGHTS


            No Employee, or any person claiming by or through any Employee by reason of having
    been named a Beneficiary by the Employee or otherwise, or any Employer, or the Union, or any
    other person, partnership, corporation or association shall have any right, title or interest in the
    Trust or any part thereof Title to all of the money, property and income paid into or acquired by or
    accrued to the Trust shall be vested in and remain exclusively in the Board of Trustees and it is the
    intention of the parties hereto that said Trust shall constitute an irrevocable trust. Except to the
    extent that such rights or interests may be expressly granted under the provisions of the Plan, or as
    permitted under applicable law, no benefits or monies payable from the Trust shall be subject in
    any manner to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or charge
    and any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
    same shall be void. The monies to be paid into said Trust shall not constitute or be deemed monies
    due to the individual Employee, nor shall said monies in any manner be liable for or subject to the
    debts, contracts, liabilities, or torts of the parties entitled to such money upon a termination of the
    Trust, except to the extent that such rights or interests may be expressly granted under the
    provisions of the Plan, or as permitted under applicable law.

    IN WITNESS W H E R E O F        the undersigned have set their hands as of the date(s) indicated
    below.


    Date:        lj8ji£


                 m
                                                           CHAIRMAN



    Date:
                                                           SECRETARY
    20209775v1




                                                      22
